Citation Nr: 0032140	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

In a May 1999 decision, the Board of Veterans' Appeals 
(Board), in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for right ear hearing 
loss.  The veteran appealed that portion of the May 1999 
Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a July 2000 Joint Motion for Remand and Stay of 
Proceedings, the veteran's representative and the Department 
of Veterans Affairs (VA) Office of General Counsel moved the 
Court to vacate and remand that portion of the May 1999 Board 
decision which denied entitlement to an evaluation in excess 
of 10 percent for right ear hearing loss.  In an August 2000 
Order, the Court vacated that portion of the Board's May 1999 
decision which denied entitlement to an evaluation in excess 
of 10 percent for right ear hearing loss and remanded the 
matter to the Board.  



FINDINGS OF FACT

1.  The veteran served on active duty from April 1944 to 
March 1946.

2.  In a May 1999 decision, the Board, in pertinent part, 
denied entitlement to an evaluation in excess of 10 percent 
for right ear hearing loss; the veteran appealed that 
decision to the Court.

3.  In an August 2000 Order, the Court vacated that portion 
of the May 1999 Board's decision which denied entitlement to 
an evaluation in excess of 10 percent for right ear hearing 
loss, and remanded the matter to the Board.

4.  In November 2000, the Board was notified that the veteran 
had died in October 2000.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran died in October 2000, 
during the pendency of this appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  Although this matter is 
currently before the Board on remand from the Court, such a 
procedural posture does not change the appropriate remedy of 
dismissal, when a veteran dies during the pendency of an 
appeal.  See Landicho, 
7 Vet. App. at 54.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 20. 
1106 (2000).  




ORDER

The appeal is dismissed.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

